Determination of the respondent New York State Liquor Authority, dated September 28, 1993, which suspended the petitioner’s off-premises liquor license for 60 days and imposed a $1000 bond forfeiture, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Huff, J.], entered February 14, 1994), is dismissed, without costs and disbursements.
Substantial evidence supports respondent’s determination *575that on two occasions within seven months petitioner purchased alcoholic beverages from another retailer in violation of Alcoholic Beverage Control Law § 102 (3-a) and (3-b). The penalty is not shocking to one’s sense of fairness in view of the evidence of similar violations on at least two prior occasions during the four years that petitioner had been licensed (cf., Matter of Mei Chi Liq. Corp. v New York State Liq. Auth., 195 AD2d 270, lv denied 82 NY2d 660). Concur—Wallach, J. P., Rubin, Asch, Nardelli and Tom, JJ.